DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 33-36 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (US Patent No. 9729824 B2) in view of Ayotte et al. (US Pub No. 20150064813 A1). 

Regarding Claim 27,
Cutler discloses A method for automated visual inspection, the method comprising: using a processor to: (Cutler, Col. 10, Lines 42-55, a number of program modules and data files may be stored in system memory 1104, including operating system 1105. While executing on processing unit 1102, programming modules 1106, such as the manager may perform processes including, for example, operations related to methods as described above. The aforementioned process is an example, and processing unit 1102 may perform other processes. Other programming modules that may be used in accordance with embodiments of the present invention may include video conferencing applications, imaging applications, electronic mail and contacts applications, word processing applications, spreadsheet applications, database applications, slide presentation applications, drawing or computer-aided application programs; processors to perform method disclosed)

detect an item on an inspection line in an image of the inspection line, (Cutler, Claim 1, discloses determining objects of interest in a scene comprising a foreground and a background; determining a privacy mode from privacy modes comprising a background blur and a background replacement; when the determined privacy mode is the background blur, creating an image by setting a depth of field for the privacy camera based on a number of the objects of interest in a field of view such that the objects of interest in the scene in the foreground appears in focus and any objects within the background of the scene appear to not be in focus; when the determined privacy mode is the background replacement, creating the image by setting a dynamically adjustable foreground depth range for the privacy camera used in determining the foreground to include the objects of interest in the scene and replacing the background with at least one of an image and a fill; and displaying the image; a foreground object region is detected in an image)

produce from the image a reduced image in which image data outside the item is eradicated, (Cutler, Claim 1, discloses determining objects of interest in a scene comprising a foreground and a background; determining a privacy mode from privacy modes comprising a background blur and a background replacement; when the determined privacy mode is the background blur, creating an image by setting a depth of field for the privacy camera based on a number of the objects of interest in a field of view such that the objects of interest in the scene in the foreground appears in focus and any objects within the background of the scene appear to not be in focus; when the determined privacy mode is the background replacement, creating the image by setting a dynamically adjustable foreground depth range for the privacy camera used in determining the foreground to include the objects of interest in the scene and replacing the background with at least one of an image and a fill; and displaying the image; the background is replaced with a fill (original background is eradicated) and foreground object (item in an image) is focused) and 

Cutler does not explicitly disclose inspection line and input the reduced image to an inspection process.  

Ayotte discloses inspection line (Ayotte, [0025], discloses the assessment tool 100 may be configured to obtain image data of at least one wafer or chip, and thereafter, determine whether the at least one wafer or chip has a defect or anomaly that could potential lead to a failure of a system implementing the chip. For example, in accordance with aspects of the present invention, the assessment tool 100 may be configured to obtain image data of the at least one wafer or chip, correct the image data to remove normal variation within the image data, compare the corrected image data to image data for at least one other wafer or chip to determine whether the corrected image data for the at least one wafer or chip shows a defect or anomaly beyond that of the normal variation, and place the at least one wafer or chip into a category of fabrication based on the comparison; inspection line is disclosed) and 

input the reduced image to an inspection process.  (Ayotte, [0060], discloses the assessment tool 100 may be configured to obtain image data of at least one wafer or chip, and thereafter, determine whether the at least one wafer or chip has a defect or anomaly that could potential lead to a failure of a system implementing the chip. For example, in accordance with aspects of the present invention, the assessment tool 100 may be configured to obtain image data of the at least one wafer or chip, correct the image data to remove normal variation within the image data, compare the corrected image data to image data for at least one other wafer or chip to determine whether the corrected image data for the at least one wafer or chip shows a defect or anomaly beyond that of the normal variation, and place the at least one wafer or chip into a category of fabrication based on the comparison; corrected image (reduced image or removal of normal variations in an image (background) image to be further inspected to be input to the inspection line assembly)

Cutler discloses the claimed invention except for the inputting the reduced image to the inspection line. Ayotte teaches that it is known to correct image data and input for further inspection to detect true defects in an image. It would have been obvious to one having ordinary skill in the art at the time the invention was made to remove background from an image containing item to be inspected and the corrected or reduced image data is further put into the assembly line to processing and detecting any defects in items such as chip, semiconductor or wafer inspection where data not useful in inspection are removed such as background and corrected or reduced image data is further processed in order to improved quality of defect detection in an image. 

Regarding Claim 33,
The combination of Cutler and Ayotte further discloses applying a machine learning process to the reduced image to detect a defect on the item in the inspection process. (Maeda, [0179], discloses defect inspection data, if necessary, can be displayed on display means or printed out by output means such as a printer together with the defect reliability. The defect inspection data and defect reliability can be transmitted by communication equipment to other inspection apparatus, optical review apparatus, SEM type review apparatus or defect classification apparatus (there are various different apparatus such as apparatus for classifying defect features into defect categories, and apparatus used in a neural network) or to external storage means such as a server. Of course, only the defect reliability may be displayed, printed out or supplied to other means; machine learning algorithm neural network is used to detect defect in object in image). Additionally, the rational and motivation to combine the references Cutler and Ayotte as applied in rejection of claim 1 apply to this claim. 

Regarding Claim 34, 
The combination of Cutler and Ayotte further discloses wherein using the processor to input the reduced image to an inspection process comprises displaying the reduced image.  (Maeda, [0185], discloses distance from the approximate straight line is plotted as in FIG. 40B, and this distance is regarded as the certainty of defect, and fed to the outside or displayed. The smaller the distance, the more probably the image can be decided to be normal. The larger the distance, the closer the image is to a defect; defect image (corrected image) is displayed for further inspection of defect). Additionally, the rational and motivation to combine the references Cutler and Ayotte as applied in rejection of claim 1 apply to this claim.

Regarding Claim 35, 
The combination of Cutler and Ayotte further discloses wherein using the processor to input the reduced image to an inspection process comprises storing the reduced image and using the stored reduced image in an inspection process. (Maeda, [0015], discloses according to the invention, there is provided a method of inspecting defects of a plurality of patterns formed to be naturally the same on a substrate, wherein a first pattern being inspected is detected as a first image which is then stored, a second pattern being inspected is detected as a second image, and the second image is matched in brightness to the first image stored, and then compared with the first image so that the patterns can be inspected; image data is stored of the reduced (corrected image) for further processing of defect detection). Additionally, the rational and motivation to combine the references Cutler and Ayotte as applied in rejection of claim 1 apply to this claim.

Regarding Claim 36,
The combination of Cutler and Ayotte further discloses wherein using the processor to input the reduced image to an inspection process comprises storing the reduced image and using the stored reduced image in a post-inspection process.  (Maeda, [0015], discloses according to the invention, there is provided a method of inspecting defects of a plurality of patterns formed to be naturally the same on a substrate, wherein a first pattern being inspected is detected as a first image which is then stored, a second pattern being inspected is detected as a second image, and the second image is matched in brightness to the first image stored, and then compared with the first image so that the patterns can be inspected; image data is stored of the reduced (corrected image) for further processing of defect detection). Additionally, the rational and motivation to combine the references Cutler and Ayotte as applied in rejection of claim 1 apply to this claim.

Regarding Claim 38, 
The combination of Cutler and Ayotte further discloses wherein the set up stage comprises one of. using the image of the inspection line to determine allowed locations of the item in the image, using the image of the inspection line to determine features of the item from the image and using the image of the inspection line to determine imaging parameters. (Maeda, [0179], discloses defect inspection data, if necessary, can be displayed on display means or printed out by output means such as a printer together with the defect reliability. The defect inspection data and defect reliability can be transmitted by communication equipment to other inspection apparatus, optical review apparatus, SEM type review apparatus or defect classification apparatus (there are various different apparatus such as apparatus for classifying defect features into defect categories, and apparatus used in a neural network) or to external storage means such as a server. Of course, only the defect reliability may be displayed, printed out or supplied to other means; features of image data are extracted to determine defect). 

Regarding Claim 39, 
The combination of Cutler and Ayotte further discloses wherein the reduced image comprises information about the item but no image data.  (Cutler, Claim 1, discloses determining objects of interest in a scene comprising a foreground and a background; determining a privacy mode from privacy modes comprising a background blur and a background replacement; when the determined privacy mode is the background blur, creating an image by setting a depth of field for the privacy camera based on a number of the objects of interest in a field of view such that the objects of interest in the scene in the foreground appears in focus and any objects within the background of the scene appear to not be in focus; when the determined privacy mode is the background replacement, creating the image by setting a dynamically adjustable foreground depth range for the privacy camera used in determining the foreground to include the objects of interest in the scene and replacing the background with at least one of an image and a fill; and displaying the image; the background is replaced with a fill (original background is eradicated) and foreground object (item in an image) is focused). Additionally, the rational and motivation to combine the references Cutler and Ayotte as applied in rejection of claim 1 apply to this claim.

Regarding Claim 40,
The combination of Cutler and Ayotte further discloses wherein the information about the item comprises an indication of status of detection of the item in the image of the inspection line. (Maeda, [0060], discloses inspection may be performed a plurality of times with these illumination conditions changed so that the logical sum of the results from the plurality of inspection operations can be employed as the final result. Alternatively, it is possible that the logical product thereof is employed to assure the defect and that process diagnosis may be made by, for example, the distribution of defects or number of defects. In this case, the review for visual observation of inconsistent portions is not necessary, and thus the operation can be simplified and facilitated; defect status information is indicated such as defect detection, number of defects or distribution of defect). Additionally, the rational and motivation to combine the references Cutler and Ayotte as applied in rejection of claim 1 apply to this claim.

Regarding Claim 41,
The combination of Cutler and Ayotte further discloses wherein the information about the item comprises an indication of status of detection of a defect on the item. (Maeda, [0060], discloses inspection may be performed a plurality of times with these illumination conditions changed so that the logical sum of the results from the plurality of inspection operations can be employed as the final result. Alternatively, it is possible that the logical product thereof is employed to assure the defect and that process diagnosis may be made by, for example, the distribution of defects or number of defects. In this case, the review for visual observation of inconsistent portions is not necessary, and thus the operation can be simplified and facilitated; defect status information is indicated such as defect detection, number of defects or distribution of defect). Additionally, the rational and motivation to combine the references Cutler and Ayotte as applied in rejection of claim 1 apply to this claim.

Claim(s) 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler as modified by Ayotte as applied to claim above, and further in view of Kido et al.(US Pub No. 20150355102 A1).  The teachings of Cutler and Ayotte have been discussed previously. 

Regarding Claim 28,
The combination of Cutler and Ayotte does not explicitly disclose creating an outline of the item in the image and eradicating the image data outside the outline. 
Kido discloses creating an outline of the item in the image and eradicating the image data outside the outline. (Kido, [0194], Fig. 24 -25, discloses setting section for performing a variety of settings of the image inspection and the image processing. These drawings show one example of a user interface in the image inspection program. Setting screens 1100, 1200 for the image inspection program are displayed on the display section 51 in the image inspection apparatus of FIG. 1, for example. Here, as one example of the setting screen, a screen at the time of setting of (2) tracking pattern designating method is shown. The user designates, in these screens, each of the search regions SW1, SW2 and the pattern region PW which are required in the tracking pattern designating method; pattern of object is outlined). 

Cutler and Ayotte discloses the creating of outline of object or item detected in an image of inspection line. Kido teaches that it is known to creating outline of an object of item in an image in assembly line. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create outline of object or item detected in image of inspection assembly line in order to segment item to be inspected from the background information for further defect detection in applications such as assembly line and inspection line that inspects products such as semiconductors, chips or wafers where defects are detected and the defected chips or items are discarded. 


Regarding Claim 29, 
The combination of Cutler, Ayotte and Kido further discloses detecting the item in the image using computer vision techniques and creating the outline based on the detection of the item. (Kido, [0194], Fig. 24 -25, discloses setting section for performing a variety of settings of the image inspection and the image processing. These drawings show one example of a user interface in the image inspection program. Setting screens 1100, 1200 for the image inspection program are displayed on the display section 51 in the image inspection apparatus of Fig. 1, for example. Here, as one example of the setting screen, a screen at the time of setting of (2) tracking pattern designating method is shown. The user designates, in these screens, each of the search regions SW1, SW2 and the pattern region PW which are required in the tracking pattern designating method; pattern of object is outlined as its pattern is detected in an image). Additionally, the rational and motivation to combine the references Cutler, Ayotte and Kido as applied in rejection of claim 28 applied to this claim. 

Regarding Claim 30,
The combination of Cutler and Ayotte further discloses wherein the outline of the item includes the item and a predetermined periphery of the item.  (Kido, Figure 25, discloses predetermined periphery outlined of the object). Additionally, the rational and motivation to combine the references Cutler, Ayotte and Kido as applied in rejection of claim 28 applied to this claim.

Regarding Claim 31, 
The combination of Cutler and Ayotte further discloses wherein the outline of the item includes only a portion of the item.  (Cutler, [0211] Here, Figure. 27, discloses user interface screen of an image inspection program as a setting section for performing a setting in the 1D-edge method. in this setting screen 1300, similarly to FIGS. 24 and 25 described above, the image display region 1102 is provided on the left side of the screen, and the operation region 1104 is provided on the right side of the screen. Further, the operation region 1104 is provided with the display image selection field 1105, a movement correcting method setting field 1302, a measurement region setting field 1303, a detection direction setting field 1304, an edge direction setting field 1305, an edge intensity threshold setting field 1306, a final edge index setting field 1307 and an edge interval setting field 1308. In the display image selection field 1105, similarly to FIG. 24 and the like, an image to be displayed in the image display region 1102 can be switched. For example, any of PS1, PS2, PS3 and PS4 can be switched and displayed. In this example, the PS1 image is displayed; portion of object may be outlined by user such as PS1, PS2, PS3 and PS4).  Additionally, the rational and motivation to combine the references Cutler, Ayotte and Kido as applied in rejection of claim 28 applied to this claim.

Regarding Claim 32, 
The combination of Cutler, Ayotte and Kido further discloses wherein the outline of the item is input by a user.  (Cutler, [0211], Figure. 27, discloses user interface screen of an image inspection program as a setting section for performing a setting in the 1D-edge method. in this setting screen 1300, similarly to FIGS. 24 and 25 described above, the image display region 1102 is provided on the left side of the screen, and the operation region 1104 is provided on the right side of the screen. Further, the operation region 1104 is provided with the display image selection field 1105, a movement correcting method setting field 1302, a measurement region setting field 1303, a detection direction setting field 1304, an edge direction setting field 1305, an edge intensity threshold setting field 1306, a final edge index setting field 1307 and an edge interval setting field 1308. In the display image selection field 1105, similarly to FIG. 24 and the like, an image to be displayed in the image display region 1102 can be switched. For example, any of PS1, PS2, PS3 and PS4 can be switched and displayed. In this example, the PS1 image is displayed; portion of object may be outlined by user such as PS1, PS2, PS3 and PS4). Additionally, the rational and motivation to combine the references Cutler, Ayotte and Kido as applied in rejection of claim 28 applied to this claim.

Reasons for Allowance
Claim 37: Claim 37 recites limitations – “wherein the inspection process comprises a set up stage prior to an inspection stage, the method comprising receiving the image of the inspection line in the setup stage; collecting representing information of the item from the image; detecting a same-type item in a new image, based on the representing information; producing from the new image a new reduced image in which image data outside the same- type item is eradicated; and using the processor to input the new reduced image to an inspection process at the inspection stage”, in combination with features of intervening and base claims are not disclosed by cited prior art references. Therefore, claim 37 is objected as allowable subject matter. 

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2022074085 A1
TW 201730843 A
JP 4695239 B2
JP 4008291 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661